Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 09, 2015

The Court of Appeals hereby passes the following order:

A16D0096. LORA BROOKS v. CHRISTINA BRISLIN.

      Lora Brooks f/k/a Lora Brislin filed a petition against Christina Brislin seeking
a change in child custody. The trial court entered judgment in favor of Brislin, and
Brooks filed a motion for new trial. The trial court granted the motion in part and
denied it in part, and Brooks filed this application for discretionary appeal.
      Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable. A party seeking to challenge an order in a child custody case, therefore,
may file a direct appeal. See Cohen v. Cohen, 300 Ga. App. 7, 8 (1) (684 SE2d 94)
(2009); Taylor v. Curl, 298 Ga. App. 45 (679 SE2d 80) (2009). We will grant an
otherwise timely discretionary application if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED. Brooks shall have ten days from the date of this order to file a notice of
appeal with the trial court. If, however, he has already filed a timely notice of appeal,
she need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              11/09/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.